IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
1:17-cv-1014-LCB-LPA

ALTHA CRAVEY,
Plaintiff;

V.

UNIVERSITY OF NORTH CAROLINA AT

CHAPEL HILL; CAROL L. FOLT, in her

official capacity as Chancellor; KEVIN

GUSKIEWICZ, individually and in his

official capacity as Dean of the School

of Arts & Sciences; MICHAEL EMCH,

individually and in his official capacity

as Chair of the Dept. of Geography;
Defendants.

STIPULATION OF DISMISSAL
WITH PREJUDICE

Now come Plaintiff and Defendants and, pursuant to Rule 41(a) of the Federal Rules of

Civil Procedure, hereby stipulate to the dismissal of the above-captioned action with prejudice.

Each party shall bear their own costs.

Respectfully submitted this 4th day of June, 2020.

Counsel for Defendants:

JOSHUA H. STEIN
Attorney General

Nora F. Sullivan

Nora F. Sullivan

Assistant Attorney General
NC State Bar No. 43284
nsullivan@ncdoj.gov

NC Department of Justice
PO Box 629

Raleigh, NC 27602

Tel.: 919-716-6920

Fax: 919-716-6764

Case 1:17-cv-01014-LCB-LPA

Counsel for Plaintiff:

EDELSTEIN AND PAYNE

M. Travis Payne
M. Travis Payne

NC State Bar No. 8452
Elizabeth A. Albiston
NC State Bar No. 36585

PO Box 28186

Raleigh, NC 27611

Tel: 919-828-1456

Fax: 919-828-4689

Email: eandp@mindspring.com
Email: eli@edelsteinpayne.com

Document 39 Filed 06/04/20 Page 1 of 1
